Citation Nr: 0506457	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-15 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a groin 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in July 2002, and a 
substantive appeal was received in October 2002.  The veteran 
testified at a personal hearing at the RO in October 2002.  

During the pendency of this appeal, the veteran also 
perfected appeals with the denial of service connection for 
bilateral knee injuries and for a cervical spine disability.  
Service connection was granted for these disabilities in 
December 2003.  They are no longer in appellate status.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The record does not show veteran has been furnished the 
necessary notices required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Although a 
VCAA letter was issued in February 2001, it pertained to two 
unrelated disorders.  

The Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran an 
appropriate VCAA notice letter.  The RO 
should ensure that the letter includes 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should then determine if any 
additional development is necessary.  The 
case should then be returned to the Board 
for appellate review after compliance 
with all procedural requirements, 
including issuance of a supplemental 
statement of the case if necessary. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

